FINALACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,961,914 and Patent No. 11,098,651 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks/Arguments
Remarks & Arguments filed on 01/15/2022 is acknowledged.
Claims 1-26 are examined.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  It is respectfully requested that applicant point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.  It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, 14-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2020/0347725; IDS ref) in view of Wendorski et al (10,029,289; IDS ref).
In re Claim 1:  Morris teaches a mobile fracking system (103, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) comprising:
a trailer (Figs. 2);

    PNG
    media_image1.png
    338
    828
    media_image1.png
    Greyscale


 an exhaust attenuation assembly (230) configured to receive exhaust gas from the gas turbine engine, the exhaust attenuation assembly connected to a portion of the trailer, the exhaust attenuation assembly comprising:
a first elongated plenum (annotated) having a proximal end (annotated) and a distal end (annotated), the first elongated plenum extending a first distance between the proximal and the distal ends (see Fig. 2C) and defining an inlet (annotated) adjacent the proximal end positioned to receive (intended use) exhaust gas from the gas turbine engine; and
a noise attenuation (230/235, Figs. 2B and 2C) system movably connected (Figs. 2B and 2C) relative to the distal end of the first elongated plenum, the noise attenuation system comprising:
Morris further teaches that the exhaust hood 235 may comprise plurality of silencers, [0047] and therefore, in a first position (Fig. 2B), the silencer hood (part of 235) form a second elongated plenum (235) positioned to receive the exhaust gas from the first elongated plenum, and 
in a second position (Fig. 2C), the silencer hood is in a stowed position for transport.
	However, Morris does not teach details of the silencers.
	Wendorski teaches a first silencer hood (810, Fig. 8D) hingedly connected (via 808) to a first side of the distal end of the first elongated plenum (802) to pivot relative to the first elongated plenum; and a second silencer hood (also 810) hingedly connected to a second side of the distal end of the first elongated plenum to pivot relative to the first elongated plenum, the first silencer hood and the second silencer hood being positioned and movable. 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include Wendorski’s silencer blades in Morris’ apparatus in order to reduce noise as taught by Wendorski, col. 9. Ll. 3-12.
In re Claim 2:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 1, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches wherein 
In re Claim 3:  Morris i.v. Wendorski t teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches

    PNG
    media_image2.png
    489
    494
    media_image2.png
    Greyscale

wherein the surface is substantially perpendicular with respect to the first side panel and the second side panel (see annotated figure above).
In re Claim 4:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for 

    PNG
    media_image3.png
    489
    497
    media_image3.png
    Greyscale


In re Claim 6:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 1, above.  Wendorski being incorporated in Morris apparatus, Wendorski further wherein the first silencer hood and the second silencer hood are positioned to be moved between the first position and the second position independently from one another (two actuators 808, see Fig. 8D).
In re Claim 7:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 1, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches a first actuator connected to the first silencer hood at a first anchor point and the first elongated plenum, the first actuator being positioned to move the first silencer hood between the first position and the second position; and a second actuator connected to the second silencer hood at a second anchor point and the first elongated plenum, the second actuator being positioned to move the second silencer hood between the first position and the second position (see Fig. 8D).  
In re Claim 8:  Morris i.v. Wendorski t teaches the invention as claimed and as discussed for Claims 1 and 7, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches wherein one or more of the first actuator or the second actuator comprises one or more of a linear actuator or a rotary actuator, the one or more of the linear actuator or the rotary actuator being one or more of electrically actuated, pneumatically actuated, or hydraulically actuated (col. 8 ll. 56-63).  
In re Claim 9:  Morris i.v. Wendorski t teaches the invention as claimed and as discussed for Claims 1, 7 and 8, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches wherein the one or more of the linear actuator or rotary actuator comprises one or more of a cylinder, a motor, or a winch (motor, col. 7 ll. 43).  
In re Claim 10:  Morris i.v. Wendorski t teaches the invention as claimed and as discussed for Claims 1, 7 and 8, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches one or more of a wire, a cable, or a rod connecting the first actuator to the first silencer hood; and one or more of a wire, a cable, or a rod connecting the second actuator to the second silencer hood (rod for linear actuator or axil rod for rotary actuator also see Fig. 7B).  
In re Claim 11:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 1, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches one or more sensors associated with the noise attenuation system and configured to generate one or more signals indicative of a position of one or more of the first silencer hood or the second silencer hood (col. 4 ll. 56-58).  
In re Claim 12:  Morris i.v. Wendorski t teaches the invention as claimed and as discussed for Claims 1 and 11, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches a control system (120, col. 8 ll. 56-58) configured to receive the one or more signals from the one or more sensors and control operation of the noise attenuation system.  
In re Claim 14:  Morris teaches an exhaust attenuation assembly (230) to receive exhaust gas from a gas turbine engine (225), the exhaust attenuation assembly comprising:
a first elongated plenum (annotated) having a proximal end (annotated) and a distal end (annotated), the first elongated plenum extending a first distance between the proximal and the distal ends (see Fig. 2C) and defining an inlet (annotated) adjacent the proximal end positioned to receive (intended use) exhaust gas from the gas turbine engine; and
a noise attenuation (230/235, Figs. 2B and 2C) system movably connected (Figs. 2B and 2C) relative to the distal end of the first elongated plenum, the noise attenuation system comprising:
Morris further teaches that the exhaust hood 235 may comprise plurality of silencers, [0047] and therefore, in a first position (Fig. 2B), the silencer hood (part of 235) form a second elongated plenum (235) positioned to receive the exhaust gas from the first elongated plenum, and 
in a second position (Fig. 2C), the silencer hood is in a stowed position for transport.
However, Morris does not teach details of the silencers.

It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include Wendorski’s silencer blades in Morris’ apparatus in order to reduce noise as taught by Wendorski, col. 9. Ll. 3-12.
In re Claim 15:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 14, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches wherein one or more of the first silencer hood or the second silencer hood comprises: a surface having a first side edge and a second side edge (see Fig. 8E), the first side edge and the second side edge being opposite one another (see Fig. 8E); a first side panel (804) connected to the first side edge; and a second side panel (also 804) connected to the second side edge.
In re Claim 16:  Morris i.v. Wendorski t teaches the invention as claimed and as discussed for Claims 14 and 15, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches wherein the surface is substantially perpendicular with respect to the first side panel and the second side panel (see annotated figure above for claim 3 above).
In re Claim 17:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 14, above.  Wendorski being incorporated in Morris apparatus, Wendorski further wherein the first silencer hood (see annotated figure for claim 4 above) comprises a first surface, a first side surface, and a second side surface; the second silencer hood comprises a second surface, a third side surface, and a fourth side surface; and in the first position, the first surface and the second surface are in parallel opposition relative to one another, and the first surface, the second surface, and two or more of the first side surface, the second side surface, the third side surface, or the fourth side surface form the second elongated plenum (235 in Morris).  
In re Claim 19:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 14, above.  Wendorski being incorporated in Morris apparatus, Wendorski further wherein the first 
In re Claim 20:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 14, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches a first actuator connected to the first silencer hood at a first anchor point and the first elongated plenum, the first actuator being positioned to move the first silencer hood between the first position and the second position; and a second actuator connected to the second silencer hood at a second anchor point and the first elongated plenum, the second actuator being positioned to move the second silencer hood between the first position and the second position (see Fig. 8D).  
In re Claim 21:  Morris i.v. Wendorski t teaches the invention as claimed and as discussed for Claims 14 and 20, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches wherein one or more of the first actuator or the second actuator comprises one or more of a linear actuator or a rotary actuator, the one or more of the linear actuator or the rotary actuator being one or more of electrically actuated, pneumatically actuated, or hydraulically actuated (col. 8 ll. 56-63).  
In re Claim 22:  Morris i.v. Wendorski t teaches the invention as claimed and as discussed for Claims 14, 20 and 21, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches wherein the one or more of the linear actuator or rotary actuator comprises one or more of a cylinder, a motor, or a winch (motor, col. 7 ll. 43).  
In re Claim 23:  Morris i.v. Wendorski t teaches the invention as claimed and as discussed for Claims  14, 20 and 21, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches one or more of a wire, a cable, or a rod connecting the first actuator to the first silencer hood; and one or more of a wire, a cable, or a rod connecting the second actuator to the second silencer hood (rod for linear actuator or axil rod for rotary actuator also see Fig. 7B).  
In re Claim 24:  Morris i.v. Wendorski teaches the invention as claimed and as discussed for Claim 14, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches one or more sensors associated with the noise attenuation system and configured to generate one or more signals indicative of a position of one or more of the first silencer hood or the second silencer hood (col. 4 ll. 56-58).  
In re Claim 25:  Morris i.v. Wendorski t teaches the invention as claimed and as discussed for Claims 14 and 24, above.  Wendorski being incorporated in Morris apparatus, Wendorski further teaches a control system (120, col. 8 ll. 56-58) configured to receive the one or more signals from the one or more sensors and control operation of the noise attenuation system.  
Claims 1, 4, 5, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of O’Neill et al (6,071,188; IDS ref).
In re Claims 1 and 14:  Morris teaches a mobile fracking system (103, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) comprising:
a trailer (Figs. 2);
a gas turbine engine (225) connected to the trailer (see Fig. 2C); and 
 an exhaust attenuation assembly (230) configured to receive exhaust gas from the gas turbine engine, the exhaust attenuation assembly connected to a portion of the trailer, the exhaust attenuation assembly comprising:
a first elongated plenum (annotated) having a proximal end (annotated) and a distal end (annotated), the first elongated plenum extending a first distance between the proximal and the distal ends (see Fig. 2C) and defining an inlet (annotated) adjacent the proximal end positioned to receive (intended use) exhaust gas from the gas turbine engine; and
a noise attenuation (230/235, Figs. 2B and 2C) system movably connected (Figs. 2B and 2C) relative to the distal end of the first elongated plenum, the noise attenuation system comprising:
Morris further teaches that the exhaust hood 235 may comprise plurality of silencers, [0047] and therefore, in a first position (Fig. 2B), the silencer hood (part of 235) form a second elongated plenum (235) positioned to receive the exhaust gas from the first elongated plenum, and 

	However, Morris does not teach details of the silencers.
	O’Neill teaches a first silencer hood (30/32, Fig. 3) hingedly connected (via 50) to a first side of the distal end of the first elongated plenum (24/28) to pivot relative to the first elongated plenum; and a second silencer hood (also 30/32) hingedly connected to a second side of the distal end of the first elongated plenum to pivot relative to the first elongated plenum, the first silencer hood and the second silencer hood being positioned and movable (see Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include O’Neill’s parabolic silencer blades in Morris’ apparatus in order to reduce noise and prevent as taught by O’Neill, col. 3 ll. 57 – col. 4 ll. 18.
In re Claims 4 and 17:  Morris i.v. O’Neill teaches the invention as claimed and as discussed for Claims 1 and 14, above.  O’Neill being incorporated in Morris apparatus, O’Neill further teaches wherein the first silencer hood (see Fig. 7) comprises a first surface, a first side surface, and a second side surface (see Figs. 3 and 7); the second silencer hood comprises a second surface, a third side surface, and a fourth side surface; and in the first position, the first surface and the second surface are in parallel (at least some portion of the surface) opposition relative to one another, and the first surface, the second surface, and two or more of the first side surface, the second side surface, the third side surface, or the fourth side surface form the second elongated plenum (18, 235 in Morris).  
In re Claims 5 and 18:  Morris i.v. O’Neill teaches the invention as claimed and as discussed for Claims 1, 4, 14 and 17, above.  O’Neill being incorporated in Morris apparatus, O’Neill further teaches wherein in the second position, the first surface and the second surface at least partially overlap one another in the stowed position proximate the distal end of the first elongated plenum (O’Neill teaches that surfaces 36 seal the two blades 30 and 32.  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case overlapping the two blades or contact, with a reasonable expectation of success, in this case to seal the exhaust duct, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.  The apparatus with either overlap or contact seal will perform equally well.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues that Wendorski does not teach second hood.  The Examiner, respectfully, disagrees.  Wendorski's teaches two hoods (810 on both sides of 814) in Fig 8D in the structure 814 that is placed on top the exhaust 202 as shown in Fig. 8B and not where duct 204 is located.
The Examiner further notes that Applicant has not argued the rejection under 35 USC 103 as being obvious over Morris in view of O’Neill.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ARUN GOYAL/             Primary Examiner, Art Unit 3741